This matter comes on before this Court upon an appeal from the final decree predicated upon the complainant's bill of complaint, pleas of certain defendants, to which replication was filed, and answer of the defendant, Charles G. J. Alden, master's transcript of testimony, and final decree.
The bill is one whereby the defendant in error, hereinafter referred to as the complainant, brings a bill to quiet title against the appellants hereinafter referred to as the defendants. The issue raised by the pleas denies possession of the complainant and further says neither complainant nor his predecessor have at any time been seized and possessed of said property for a period of seven years as alleged in the bill of complaint.
The transcript of record consists of some 890 pages and the briefs of the respective parties total some 380 pages, making a total of 1270 pages. The assignments or error total fifty-one in number.
The first assignment of error complains of the lower court *Page 777 
overruling the demurrer of the defendants to the bill. We find there is equity in the bill. Most of the other assignments of error go to the rulings of the Court upon the exceptions to the master's report, upon which ruling we find no prejudicial or reversible error except as hereinafter stated.
This is a suit to quiet title to a certain portion of the earth's surface. The defendants have complained of the decree of the lower court in fixing the south line of the Walker grant 182 feet south of the south margin line of Flagler Avenue "as actually laid out," which south line of the Walker grant would be a number of yards south of the property in question. We see no need of the Court in determining this in this case, and therefore are of the opinion that such decree to that extent goes beyond the issues as made up by the pleadings, and that that portion of the decree consisting of paragraph numbered (h) should be eliminated from said decree and the decree affirmed with this exception, as to which the lower court is directed to enter a decree eliminating said paragraph, and that costs herein be taxed against the appellants.
It is so ordered.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.